                                                                               FILED
                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA                              Nov 06 2019
                           MISSOULA DIVISION                                 9:istnctort
                                                                              Clerk, U
                                                                                           Courts
                                                                                tssouta o -o_
                                                                                            n tana
                                                                                          IVtsion


 FREDDIE JOE LAWRENCE,                               CV 19-144-M-DWM

              Plaintiff,

       vs.                                                   ORDER

RAV ALLI COUNTY, et al.,

              Defendants.


      On November 4, 2019, the Clerk of Court filed an answer from

Defendant Judy Stanbery in the above-captioned cause. (Doc. 18.) Stanbery

appears to be representing herself in these proceedings. Local Rule 83.8 sets

forth the procedures for self-represented litigants. It provides:

      83.8 Self-Represented Litigants.
      (a) Any individual acting without an attorney must appear personally
      and may not delegate that duty to any other person who is not a member
      of the bar of this court. A self-represented person is bound by the
      federal rules and all applicable local rules. Sanctions, including but not
      limited to entry of default judgment or dismissal with prejudice, may
      be imposed for failure to comply with local rules.

      (b) Any entity other than an individual, including but not limited to a
      corporation, an unincorporated association, a partnership, or a union,
      may appear only by an attorney.


                                           1
       (c) Agreement with Clerk's Office.
           (1) A self-represented litigant and the clerk's office may agree to
           serve each other and file documents via email. The agreement must
           be in writing, signed by the litigant and a deputy clerk, and filed in
           the record of the case. The clerk may add terms and conditions other
           than those in this rule and may revoke the agreement at any time.

          (2) Under the agreement:

              (A) the self-represented litigant must:

                    (i) sign all filings by hand; and

                   (ii) attach a certificate of service to each document emailed
                   to the clerk for filing, listing email to the clerk as the means
                   of service and citing the agreement;

              (B) the self-represented litigant need not serve other parties with
              documents emailed to the clerk for filing, because other parties
              will receive service via ECF when the clerk files the document;
              and

              (C) if the agreement so provides, the self-represented litigant
              will receive email service of orders and documents other parties
              file in ECF.

      (d) Agreement with Parties. Instead of or in addition to an agreement
      under subsection (c ), a self-represented litigant and one or more other
      parties may agree to receive and/or effect service by means other than
      ECF, pursuant to Federal Rule of Civil Procedure 5(b)(2)(E) or (F).
      Any such agreement must be in writing, signed by each party to it, and
      filed in the record of the case.

      Judy Stanbery having been advised of Local Rule 83.8 and the

responsibilities of a self-represented litigant,

      IT IS ORDERED that she shall comply with the Federal Rules of Civil

Procedure, the Local Rules of this Court, and the Clerk of Court's instructions for
                                            2
pro se litigants. The Clerk of Court is directed to serve the instructions for pro se

litigants along with a copy of this Order on Ms. Stanbery.
                           tv
      DATED this      lf    day ofNovember, 2019.




                                                        lloy, District Judge
                                                         istrict Court




                                           3
